Daniels the plaintiff, had obtained a judgment before justice of the peace against the defendant Alexander, *Page 40 
on which an execution had been issued and a return of nulla bona
made by the constable; and thereupon had a duly certified transcript of the docket entries of the judgment and execution filed in this court pursuant to the provisions of the statute, on which a writ of fierifacias was afterwards sued out of this court, without containing any clause or direction for seizing and taking in execution the goods and chattels of the defendant, and which was returned levied on his lands and tenements.
The object of the statute in providing for the entry of the judgment here on transcript after a return of nulla bona
to a fi. fa. issued by the justice of the peace, on the judgment, is to make it a lien on the real estate of the defendant, if he has any, and to give the plaintiff an execution against the lands of the defendant, which he had not below, and not against his goods, which he had below. The transcript of the execution and return of nullabona filed of record here, was equivalent under the circumstances and according to the operation and design of the statute, to a return of nulla bona on a fi. fa. issued out of this court in the case, because it appears by the record that there were no goods; and such must be presumed to be the fact, unless the contrary were shown. The execution is therefore regular, and the motion must be refused. *Page 41